HUG, Circuit Judge,
dissenting:
I respectfully dissent. I would reverse on the ground that there was no clear order of the court which had been violated. A motion in limine had been made by the plaintiff. The motion was not granted by the trial judge. He indicated that he would consider whether the evidence could be admitted at some later date, after the facts had been more fully developed at trial.
The whole purpose of a motion in limine is to prevent the opposing side from asking a question or making comments in opening statements or otherwise bringing before the jury some fact which the movant believes will damage his case by the mere mention of it. A motion in limine can be granted and then later reconsidered when the opposing party brings it to the attention of the court in the light of the evidence which has been admitted. However, when a motion in limine has been denied, or at least not granted, this is certainly not a clear order for an attorney to avoid mentioning the subject or asking questions about it.
*1344In my opinion, it was an abuse of discretion for the district court to have imposed this severe sanction on defense counsel for doing something that was not a clear violation of any order that the court issued. It seems at most to be a violation of what the judge may have intended rather than what the judge said. In my view, the inherent power of the court would not extend to levying sanctions of this type when the order alleged to have been violated was unclear.